UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6223



EDSON FURTADO,

                 Plaintiff - Appellant,

          v.


SHEILA DAVENPORT, CEO; LAWRENCE       TAYLOR,   Capt.;    STATE   OF
MARYLAND; PAULO NEGRO, Dr.,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Roger W. Titus, District Judge. (8:07-cv-
02996-RWT)


Submitted:   April 24, 2008                 Decided:     April 30, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Edson Furtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edson   Furtado   appeals     the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find that this

appeal is frivolous.     Accordingly, we deny Furtado’s motion for

appointment of counsel and dismiss the appeal for the reasons

stated by the district court.    Furtado v. Davenport, No. 8:07-cv-

02996-RWT (D. Md. Jan. 24, 2008).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              DISMISSED




                                - 2 -